Citation Nr: 0506009	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether the veteran has submitted new and material evidence 
to reopen his claim of service connection for coronary artery 
disease, to include as secondary to the service-connected 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1960 to 
January 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
service connection for coronary artery disease.

Regarding the claim of service connection for arthritis, this 
claim was denied in a September 2002 rating decision, and the 
veteran was given the information about how to initiate an 
appeal.  However, as the veteran did not file a timely notice 
of disagreement (NOD) the issue became final.  38 U.S.C.A. 
§ 7105 (West 2002).  

Similarly, in a December 2004 rating decision, the RO denied 
the issue of service connection for hypertension.  As the 
veteran has not filed a NOD regarding this issue, it is not 
in appellate status.  

The veteran's claim of service connection for coronary artery 
disease was originally denied in September 1995 on a direct 
basis.  When the veteran attempted to reopen his claim of 
service connection in July 2002, he asserted as part of the 
claim that service connection was warranted as secondary to 
the service-connected varicose veins on the left leg.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that basing a claim for service 
connection on a new theory of etiology does not constitute a 
new claim. See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  The Board finds, therefore, that the claim of 
service connection on a secondary basis is not a "new" claim, 
and that new and material evidence is required in order for 
the Board to consider the substantive merits of the claim for 
service connection regardless of the veteran's theory of 
entitlement to service connection.  

The issue before the Board is entitlement to service 
connection for coronary artery disease, to include as 
secondary to the service-connected varicose veins of the left 
leg.  To the extent that the veteran is claiming service 
connection for coronary vascular disease or any other 
cardiovascular disease, rather than coronary artery disease, 
this issue is referred to the RO for proper adjudication.  

The reopened issue of service connection for coronary artery 
disease, to include as secondary to the service-connected 
varicose veins of the left leg is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A RO decision in September 1995 denied the veteran's 
claim of entitlement to service connection for coronary 
artery disease.  

2.  Evidence submitted subsequent to the September 1995 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim of  
service connection for coronary artery disease. 


CONCLUSIONS OF LAW

1.  The RO's September 1995 decision is final as to the claim 
for service connection for coronary artery disease.  38 
U.S.C.A. § 7105 (c) (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for coronary artery 
disease has been submitted.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for any 
cardiovascular disorders.  Although there is not a separation 
examination on file from when the veteran left service in 
January 1980, the remainder of the service medical records do 
not show treatment for any cardiovascular disorders.  On a 
dental health questionnaire from June 1978, the veteran 
indicated that he had not been treated for either a heart 
condition or high blood pressure.  On the medical examination 
from May 1975, the examiner wrote that the veteran's heart 
condition was normal.  

A VA examination dated August 1980 did not show treatment for 
any cardiovascular disorders.  The veteran's cardiovascular 
system was normal.  

In an October 1980 rating decision, the RO granted service 
connection for varicose veins of the left leg, and assigned a 
noncompensable rating.  In September 1995, following the 
veteran's claim for an increased rating, the RO increased the 
veteran's rating for varicose veins of the left leg to 10 
percent, and in September 2002, the RO increased the 
veteran's rating for varicose veins of the left leg to 20 
percent.  

A US Army post-service cardiac fluoroscopy from January 1994 
shows positive coronary artery calcifications.  

In a September 1995 rating decision, the RO denied service 
connection for coronary artery disease.  The claim was denied 
because there was no evidence that a chronic disease or 
traumatic injury to the cardiovascular system was shown in 
service.  The veteran did not submit a timely notice of 
disagreement (NOD), and the issue became final.  Evidence 
submitted subsequent to that decision is summarized below:  

Records from the Eisenhower Army Medical Center show that the 
veteran underwent a coronary bypass operation in October 
1998.  They show that the veteran's pre-operative diagnosis 
was atherosclerotic coronary artery disease.  

In a July 2002 letter, Dr. M.O. opined that the veteran's 
military lifestyle, specifically his tours in Vietnam, the 
military diet, and the provisions of free tobacco, 
contributed to his atherosclerotic coronary vascular disease.  
He stated that this had been a chronic disorder that had been 
present for 3-4 decades.  

At the veteran's August 2002 VA examination, he was diagnosed 
with atherosclerotic coronary artery disease, and 
hypertensive vascular disease.  There was no file available 
for review, and there was no opinion provided as to etiology.  

The veteran was afforded a hearing before a traveling member 
of the Board in October 2004.  He raised the claim of service 
connection for coronary artery disease on a secondary basis 
for the first time, claiming that it was due to his service-
connected varicose veins of the left leg (page 5).  The 
chairman indicated that the record would be held open for an 
additional 60 days (pages 5,7).  He testified that he had 
been treated after service by Dr. M.O (pages 8-9), and that 
there were records from him going back to 1994 (page 11).  
The veteran submitted additional evidence, consisting of 
medical treatises discussing coronary artery disease and 
arteriosclerosis/atherosclerosis, and waived RO review of the 
evidence.  

In a November 2004 letter, Dr. M.O. provided a statement that 
the veteran had atherosclerotic coronary vascular disease 
necessitating coronary artery bypass grafting.  He opined 
that the veteran's varicose veins as likely as not 
contributed to the veteran's cardiovascular disease.  He 
stated that varicose veins place patients at a high risk of 
multiple disorders of the circulatory system.   



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated July 2002, the RO informed the 
veteran what type of evidence he would have to submit in 
order to reopen his claim of service connection for coronary 
artery disease, and also what evidence he would have to 
submit in order to prove the underlying claim of service 
connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the July 2002 
letter and in a December 2004 letter regarding service 
connection for hypertension, the RO informed the veteran that 
the RO would get such things as medical records, or records 
from other Federal agencies and that it would obtain private 
medical records if the veteran returned a completed VA Form 
21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The July 
2002 letter told the veteran to complete a VA Form 21-4142 
for each provider he had seen, and to tell the RO where he 
had been treated for his condition.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the July 2002 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the statement of the case clearly implied that the 
veteran should prosecute his appeal by assisting in this 
fashion.  Furthermore, VA has consistently asked the veteran 
for information about where and by whom he was treated for 
his coronary artery disease throughout the more than 2 1/2 
years that his claim has been adjudicated.  

In regard to the narrow question of whether new and material 
has been submitted to reopen the veteran's claim, there are 
no outstanding records to obtain.  Although the veteran's 
claim is being remanded in part to obtain additional records, 
the Board notes that those records were not identified by the 
veteran until his October 2004 hearing.  

Whenever the appellant has provided information about where 
he was treated for his claimed conditions, VA has obtained 
the records.  As a result, the veteran was provided the 
required notices and he was afforded an opportunity to 
respond after he was fully informed of the evidence needed to 
substantiate the claim.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, the 
information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. 
§ 5103 and 38 CFR § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.


Relevant laws and regulations regarding new and material 
evidence

In September 1995, the RO denied the veteran's claim of 
service connection for coronary artery disease.  Under 
applicable laws and VA regulations, this decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2002); 
38 C.F.R. §§ 3.104 (a), 3.156.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. 
§ 3.156 (a), applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001. 66 Fed. 
Reg. 45,620, 45,629.  It applies to the veteran's claim as he 
filed it in July 2002.  

Under 38 C.F.R. § 3.156 (a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).


Analysis

It is determined that since the September 1995 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran submitted a 
letter from Dr. M.O. dated November 2004 who opined that the 
veteran's service-connected varicose veins contributed to his 
cardiovascular disease.  

This evidence is not cumulative and redundant.  It had not 
been submitted before, and is deemed to be new.  Since the 
evidence relates to a crucial question in the veteran's case, 
i.e., the etiology of the veteran's coronary artery disease, 
and whether it is related to a service-connected disability, 
the newly received evidence is deemed to relate to an 
unestablished fact, and raises a reasonable possibility of 
substantiating the claim.  Thus, the letter is determined to 
be material to the veteran's claim.  Accordingly, the claim 
is reopened, and must be considered in light of all the 
evidence, both old and new.  

While Dr. M.O. opined that the veteran's varicose veins as 
likely as not contributed to the veteran's cardiovascular 
disease, he did not specifically say that the varicose veins 
contributed to the condition for which the veteran is seeking 
service connection, i.e., coronary artery disease.  In fact, 
Dr. M.O. began his letter by stating that the veteran had 
atherosclerotic coronary vascular (emphasis added) disease 
necessitating coronary artery bypass grafting.  Although Dr. 
M.O. did not mention coronary artery disease, when the 
benefit of the doubt is given to the veteran on this issue, 
it is determined that the evidence is sufficient to reopen 
the veteran's claim and that additional development of the 
record is necessary.


ORDER

As new and material evidence has been presented, the claim of 
service connection for coronary artery disease is reopened.  


REMAND

Now that the claim of service connection for a coronary 
artery disease has been reopened, the next step is to address 
the veteran's claim on the merits.  

The veteran testified at his hearing (page 11) that he had 
been treated after service by Dr. M.O  and that there were 
records going back to 1994.  The Court has held that the duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support his claim includes the 
procurement of medical records to which the veteran has 
referred.  Littke v. Derwinski, 1 Vet. App. 90 (1990).   
Accordingly, an attempt must be made to obtain the complete 
treatment records from Dr. M.O. for the period from 1994 to 
the present.  

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  

Inasmuch as the veteran has presented a medical opinion that 
his service-connected varicose veins contributed to his 
cardiovascular disease, the Board finds that additional 
development is necessary in this case.  The veteran should be 
examined by a VA examiner to determine the etiology of any 
diagnosed cardiovascular disorders.  In particular, the 
examiner should provide an opinion on whether the veteran has 
coronary artery disease (as opposed to coronary vascular 
disease), and if so, whether it is secondary to the veteran's 
service-connected varicose veins.  

As discussed above in the discussion regarding new and 
material evidence, the VCAA has already been complied with 
regarding the claim of service connection for coronary artery 
disease.  Accordingly, no further action needs to be taken on 
remand to ensure compliance with the VCAA.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Take the necessary steps to obtain 
the complete treatment records from Dr. 
M.O. for the period from 1994 to the 
present.  The RO should advise the 
veteran that he may submit evidence to 
support his claim of service connection 
for coronary artery disease to include as 
secondary to varicose veins.  

2.  After the records in paragraph one 
have been obtained, schedule the veteran 
for a VA examination in order to 
determine the nature and etiology of any 
cardiovascular disorders.  The examiner 
should specifically determine whether the 
veteran has coronary artery disease, and 
if so, whether it is related to his 
service-connected varicose veins.  The 
examiner should review the veteran's 
claims folder in conjunction with the 
examination.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should answer the following 
questions:

a.  Please provide diagnoses of all 
cardiovascular disorders.  In 
particular, please comment on 
whether the veteran has coronary 
artery disease.  

b.  If the veteran does have 
coronary artery disease, please 
provide an opinion on whether it is 
at least as likely as not that it is 
due to service or proximately due to 
or the result of his service-
connected varicose veins of the left 
leg.
 
3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.  

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim of service connection for 
coronary artery disease.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


